Citation Nr: 0121765	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, other 
than sinusitis related.

2.  Evaluation of maxillary sinusitis with headaches, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to September 15, 
1989, for a 50 percent rating for acne scarring of the face 
with atopic dermatitis, with depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from March 1975 to February 
1976.  

The matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an April 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which granted service 
connection for maxillary sinusitis and assigned a 
noncompensable evaluation for that disability, denied service 
connection for headaches, and determined that the proper 
effective date for the grant of a 50 percent rating for acne 
scarring of the face with atopic dermatitis and depressive 
disorder was January 31, 1992.  The veteran disagreed with 
this decision, and subsequent adjudicative action resulted in 
an increase in the rating for sinusitis to 10 percent, this 
disorder was also characterized as maxillary sinusitis to 
include headaches.  Additionally, the effective date for the 
50 percent rating for acne scarring of the face with atopic 
dermatitis and depressive disorder was determined to be 
September 15, 1989.  The veteran's claims file was thereafter 
transferred to the St. Petersburg, Florida, RO.  

In September 2000, the Board remanded the case to the St. 
Petersburg RO, in compliance with a request for a travel 
Board hearing noted in the veteran's substantive appeal.  In 
its remand, the Board also noted that the veteran's claim of 
entitlement to service connection for headaches, other than 
sinusitis related headaches, was still pending.  

At his travel Board hearing, the veteran indicated that he 
wished to pursue the issue of entitlement to a separate 
evaluation for his depressive disorder.  That issue is not in 
appellate status, and is referred to the RO for appropriate 
action.  


REMAND

In April 2001, the veteran provided testimony at a hearing 
before the undersigned Board member at the St. Petersburg RO.  
At the hearing, it was determined that the veteran would 
attempt to secure records of relevant medical treatment, 
including those from the Lyons VA medical center (VAMC) and 
the East Orange VAMC, both in New Jersey.  In a memorandum 
addressed to the undersigned dated the next day, the 
veteran's representative indicated that he was not authorized 
to request such records.  The representative noted that the 
records were held by a federal agency, VA, and requested that 
the file be held for a period of 60 days while the St. 
Petersburg RO attempted to get the records, or that the 
veteran's file be remanded by the Board for development.  The 
record reflects that the veteran did not submit any 
additional records, nor did the RO secure any additional 
records, as of July 13, 2001.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran has alleged that pertinent treatment records 
exist at a VA facility.  VA treatment records are considered 
to be evidence which is of record at the time any decision is 
made and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....").  Therefore, to ensure 
that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, in light of both 
Bell and the newly stated criteria regarding the duty to 
assist noted earlier in this decision, remand is appropriate 
prior to Board review.

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  This assistance includes 
requesting pertinent medical records identified by the 
veteran, including records from the Lyons VAMC dated in and 
around 1978 and from the East Orange VAMC dated in the 
1990's.  The veteran has also indicated that that he receives 
treatment currently at the Fort Myers VAMC.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain relevant 
treatment records from the appropriate 
VAMC's, including those in Lyons, East 
Orange and Fort Myers.  In addition, the 
RO should obtain the names and addresses 
of all medical care providers who treated 
the veteran for his sinusitis and 
headaches as well as his skin disorder 
and depressive disorder.  After securing 
any necessary release forms, the RO 
should obtain these records.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If physical 
examinations are considered necessary for 
either the service connection issue or the 
increased rating claim then those 
examinations should be scheduled.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





